UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
JULIE ANNE CHINNOCK,                                             :
                                                                 :        Case No. 1:18-cv-1009
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :        OPINION & ORDER
                                                                 :        [Resolving Docs. 5, 20, 46, 50, 54]
NAVIENT CORPORATION, et al.,                                     :
                                                                 :
                      Defendants.                                :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this case, a Washington resident sues non-Ohio Defendants, for conduct apparently

unconnected to Ohio. The Court lacks jurisdiction over Defendants and venue is improper.

          For the following reasons, the Court GRANTS Defendants’ second motion to dismiss.

It DENIES Defendants’ first motion to dismiss. And the Court DENIES Plaintiff’s motions to

remand, for summary judgment, and to compel discovery and impose sanctions.

                                                       I.            Background

          Plaintiff Julie Anne Chinnock racked up hundreds of thousands of dollars in student

loan debt pursuing two undergraduate and three graduate degrees.1 In this lawsuit, she

claims she paid off her debt in full but “does not have . . . any documents regarding her

student loans because such documents were lost during her travels.”2 She also does not

identify where she went to school, where she took out the loans, where she paid off the

loans, or where the loan servicing took place.3



          1
              Doc. 43 at ¶ 2.
          2
              Id.
          3
           Defendants claim Plaintiff attended school in Oregon and California (Doc. 50-2 at 8 n.5) and that they serviced
her loans in Arizona, California, and Washington (Doc. 5-3 at ¶ 15).
Case No. 1:18-cv-1009
Gwin, J.

       Plaintiff currently lives and works in Seattle, Washington,4 but claims to be a

domiciliary of Ohio.5 She does not, however, indicate if, when, or for how long, she lived

in Ohio.

       Defendants Navient Corporation (“Navient Corp.”), Navient Solutions, LLC

(“Navient Solutions”), and Navient Student Loan Trust 2014-3 (“Navient Trust”) service

Plaintiff’s loans, and contend that Plaintiff still owes $232,730.56.6 Navient Corp. is a

Delaware incorporated corporation, with its principal place of business in Delaware.7

Navient Solutions appears to be a Delaware entity, with its principal place of business in

Virginia.8 And Navient Trust appears to be a Delaware entity.9

       In March 2018, Plaintiff brought this suit in Ohio state court, seeking a declaration

that she has paid off her debt.10 Defendants removed the case on diversity grounds11 and

then moved to dismiss for Ohio’s lack of personal jurisdiction over the Defendants and for

improper venue.12 The Court held the motion in abeyance pending the filing of Plaintiff’s

new complaint.13

       On August 9, 2018, Plaintiff filed a second amended complaint, which purported to

add the United States Department of Education (the “Department”) as a defendant—

although, as discussed infra, Plaintiff never properly served the Department.14 Defendants




       4
         Doc. 35 at 1.
       5
         Doc. 43 at ¶ 2.
       6
         Doc. 5-3 at ¶ 8.
       7
         Id. at ¶ 7; Doc. 1-1 at 3, 30.
       8
         Doc. 5-3 at ¶ 7.
       9
         Doc. 50-2 at 5.
       10
          Doc. 1-1.
       11
          Doc. 1.
       12
          Doc. 5. Plaintiff opposes. Doc. 44.
       13
          Doc. 34.
       14
          Doc. 43.
                                                -2-
Case No. 1:18-cv-1009
Gwin, J.

again moved to dismiss.15

       For her part, Plaintiff filed a flurry of motions, most of which the Court has already

addressed. Still pending though, are Plaintiff’s motions for summary judgment,16 for

remand,17 and to compel discovery and impose sanctions.18 The Court now considers all

pending motions.

                                  II.      Remand Is Not Appropriate

       Plaintiff has twice moved to remand this case to state court.19 Undeterred by the

Court’s prior denials, Plaintiff moves yet again.20 This time, she argues that the

Department—which she first named as a party in August 2018—failed to consent to a May

2018 removal. But only those “defendants who have been properly joined and served

must . . . consent to the removal of the action”;21 Plaintiff never served the Department of

Education.22

       Here, Plaintiff was required to deliver the summons and complaint to: (i) the United

States Attorney for this district (or authorized designee),23 (ii) the United States Attorney

General,24 and (iii) the Department.25

       Plaintiff, however, served only one person: Pam Rosendale of the Department of

Education’s Colorado office.26 Pam Rosendale is not the United States Attorney for this




       15
          Doc. 50. Plaintiff opposes. Docs. 55, 56. Defendants reply. Doc. 58.
       16
          Doc. 20. Defendants oppose. Doc. 29. Plaintiff replies. Doc. 32.
       17
          Doc. 46. Defendants oppose. Doc. 57. Plaintiff replies. Doc. 60.
       18
          Doc. 54.
       19
          Docs. 6, 25.
       20
          Doc. 46.
       21
          28 U.S.C. § 1446(b)(2)(A) (emphasis added).
       22
          The Department of Education has protested service. Doc. 63.
       23
          Fed. R. of Civ. P 4(i)(1)(A).
       24
          Fed. R. of Civ. P 4(i)(1)(B).
       25
          Fed. R. of Civ. P 4(i)(2).
       26
          Doc. 46-1.
                                                       -3-
Case No. 1:18-cv-1009
Gwin, J.

district. Nor is Pam Rosendale Jeff Sessions. Thus, Plaintiff, at best, served one for three

service persons. The Court denies her motion to remand.

                        III.     Defendants Have Not Waived Personal Jurisdiction

       Defendants move to dismiss for, inter alia, lack of personal jurisdiction. Conversely,

Plaintiff argues that Defendants waived this defense.27 Defendants waived personal

jurisdiction if they: (i) gave “Plaintiff a reasonable expectation that Defendants w[ould]

defend the suit on the merits” or (ii) “cause[d] the [C]ourt to go to some effort that would be

wasted if personal jurisdiction is later found lacking.” 28 Defendants have done neither.

       Thus far, Defendant Navient Trust has filed: (i) a special appearance,29 (ii) a motion

to dismiss for lack of personal jurisdiction,30 and (iii) responses to Plaintiff’s motions, in

which it consistently protested personal jurisdiction.31 Meanwhile, Defendants Navient

Corp. and Navient Solutions have filed: (i) a notice of removal that specifically reserved the

personal jurisdiction defense,32 (ii) two motions to dismiss for lack of personal

jurisdiction,33 (iii) a motion for a protective order,34 and (iv) responses to Plaintiff’s motions,

in which they frequently reasserted their personal jurisdiction defense.

       From the outset, Defendants have consistently and diligently protested personal

jurisdiction. They have litigated the case only to the extent necessary to preserve that

defense. Nothing they have done has indicated an intention to defend the case on the

merits or caused the Court to expend unnecessary efforts.


       27
            Doc. 55 at 17.
       28
            Gerber v. Riordan, 649 F.3d 514, 519 (6th Cir. 2011).
       29
          Doc. 48.
       30
          Doc. 50.
       31
          Docs. 57, 59.
       32
          Doc. 1.
       33
          Docs. 5, 50.
       34
          Doc. 41.
                                                           -4-
Case No. 1:18-cv-1009
Gwin, J.

         Plaintiff argues that Defendants’ attorneys entered general appearances that qualify

as waivers of personal jurisdiction.35 Not so. Navient Trust’s attorneys filed a special

appearance36 and, the very same day, moved to dismiss the case for lack of personal

jurisdiction.37 Navient Corp. and Navient Solutions’ attorneys did not file notices of

appearance at all. To the extent Plaintiff argues that the notice of removal amounts to a

general appearance,38 she is wrong.39 Further, in their notice of removal, Defendants stated

they were preserving their personal jurisdiction defense.40

         Moreover, the Court doubts that a general appearance qualifies as a per se waiver of

personal jurisdiction. Plaintiff’s entire argument here rests on Gerber v. Rodian.41 There,

the defendants litigated for nearly three years before raising personal jurisdiction.42 The

Sixth Circuit concluded that “Defendants’ filing of a general appearance . . . constituted . . .

a waiver of Defendants’ personal jurisdiction defense.”43

         Taken at face value, Gerber’s language directly conflicts with an earlier Sixth Circuit

case that stated, “[i]n order to object to a court’s exercise of personal jurisdiction, it is no

longer necessary to enter a ‘special appearance.’”44 The Court must follow the earlier of

two conflicting Sixth Circuit decisions.45 Further, a number of courts in this circuit have




         35
            Doc. 44 at 16.
         36
            Doc. 48.
         37
            Doc. 50.
         38
            Doc. 44 at 16.
         39
            Wabash W. Ry. v. Brow, 164 U.S. 271, 279 (1896) (“[T]he filing of a petition for removal does not amount to a
general appearance, but to a special appearance only.”).
         40
            Doc. 1 at 6–7.
         41
            649 F.3d 514 (6th Cir. 2011).
         42
            Id. at 518–19.
         43
            Id. at 520.
         44
            Cnty. Sec. Agency v. Ohio Dep’t of Commerce, 296 F.3d 477, 483 (6th Cir. 2002). See also Haile v. Henderson
Nat’l Bank, 657 F.2d 816, 820 n.4 (6th Cir. 1981).
         45
            United States v. Simpson, 520 F.3d 531, 539 (6th Cir. 2008).
                                                          -5-
Case No. 1:18-cv-1009
Gwin, J.

read Gerber narrowly.46 Finally, Gerber is badly out of step with the modern approach to

personal jurisdiction47 and the plain text of Rule 12, which ties waiver to factors other than

the manner of appearance.48 In sum, Defendants did not waive personal jurisdiction.

                           IV.      Plaintiff Fails To Demonstrate Personal Jurisdiction

         Plaintiff bears the burden of demonstrating that the Court has personal jurisdiction

over Defendants.49 At this stage, the Court looks only to the parties’ pleadings and

affidavits, considering them in the light most favorable to the Plaintiff.50 And Plaintiff need

only make a prima facie showing of jurisdiction.51 Although this burden is “relatively

slight,”52 after three complaints and fourteen motions, Plaintiff still has not carried it.

         Because this is a diversity case, the Court’s exercise of personal jurisdiction must be

both consistent with the due process requirements of the Fourteenth Amendment and

authorized by Ohio law.53 The Court considers first whether Plaintiff has satisfied

constitutional concerns.54

         There are two types of personal jurisdiction—general and specific—that satisfy due

process.55 To invoke general jurisdiction, Plaintiff must show that Defendants are ”at



          46
             King v. Taylor, 694 F.3d 650, 660 n.7 (6th Cir. 2012); Mattson v. Troyer, No. 5:15-cv-358, 2016 WL 5338061
(N.D. Ohio Sep. 23, 2016); Allstate Ins. Co. v. Electrolux Home Prod., Inc., No. 1:14-cv-329, 2014 WL 3615382 (N.D.
Ohio July 18, 2014); ABG Prime Grp., LLC v. Innovative Salon Prod., No. 17-12280, 2018 WL 3219647 (E.D. Mich. July
2, 2018); First Franchise Capital Corp. v. Jack in the Box, Inc. , No. 1:17-cv-397, 2017 WL 3269260 (S.D. Ohio Aug. 1,
2017).
          47
             5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1344 (3d ed.1998) (“[T]echnical
distinctions between general and special appearances have been abolished.”).
          48
             Fed. R. Civ. P. 12(h).
          49
             MAG IAS Holdings, Inc. v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017).
         50
            Id.
         51
            Id.
         52
            Id.
         53
            Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 888 (6th Cir. 2002).
         54
            It seems that courts in this circuit usually consider due process first. See Bird v. Parsons, 289 F.3d 865, 871–
72 (6th Cir. 2002) (“[I]n evaluating whether personal jurisdiction is proper under Ohio’s long-arm statute, we have
consistently focused on [constitutional concerns].”); Paglioni & Associates, Inc. v. WinnerComm, Inc., 2:6-cv-276, 2007
WL 852055, *3 (S.D. Ohio March 16, 2007) (Analyzing due process before Ohio law).
         55
            Bristol Myers Squibb Co. v. Super. Ct. of Cal., 137 S. Ct. 1773, 1779–80 (2017).
                                                            -6-
Case No. 1:18-cv-1009
Gwin, J.

home” in Ohio—meaning being incorporated or having their principal place of business

here.56 Instead, Plaintiff testified that Defendant Navient Corp. is incorporated, and

maintains a principal place of business, in Delaware.57 And Plaintiff does not even bother

to allege where Defendants Navient Solutions or Navient Trust are at home.58 It appears

they are Delaware or Virginia based. Meanwhile, Defendants have submitted an affidavit

stating that they are incorporated and have principal places of business in either Delaware

or Virginia.59

         Plaintiff argues that “[w]here the defendants maintain contacts with the forum state .

. . they can fairly be said . . . [to be] ‘residents’ of the forum state for jurisdictional

purposes.”60 In fact, so confident in the superiority of her own jurisdictional

understanding, she later suggests that opposing counsel “inadvertently skipped the first day

of the Federal Jurisdiction 101 Course in law school.”61 It is Plaintiff, however, that would

do well to consult a hornbook. In 2014, the Supreme Court squarely condemned her

argument as “unacceptably grasping.”62

               To invoke specific jurisdiction, Plaintiff must show that (i) Defendants

purposefully availed themselves of acting or causing a consequence in Ohio, (ii) the cause

of action arose from Defendants’ activities in Ohio, and (iii) Defendants’ acts have a

sufficiently substantial connection to make the exercise of jurisdiction reasonable.63


            56
               Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (holding that general jurisdiction may only be exercised
where the defendant is “at home” and that businesses are paradigmatically at home in their place of incorporation and
principal place of business).
            57
               Doc. 1-1 at 3, 30.
            58
               If anything, Plaintiff describes Navient Trust as a “Delaware statutory trust.” Doc. 43 at ¶ 6 (emphasis added).
            59
               Doc. 5-3 at ¶ 7.
            60
               Doc. 55.
            61
               Doc. 60 at 3.
            62
               Bristol-Myers Squibb Co.,137 S. Ct. at 1781 (“A corporation’s continuous activity of some sorts within a state .
. . is not enough to support the demand that the corporation be amenable to suits unrelated to that activity.”).
         63
              Id.
                                                             -7-
Case No. 1:18-cv-1009
Gwin, J.

Plaintiff is, again, one for three.

          Plaintiff alleges that Defendants service “billions” of loans in Ohio and, for support,

demands that the Court take judicial notice of a smattering of selectively summarized

online articles.64 At this stage, Plaintiff’s allegation is likely enough to demonstrate that

Defendants purposefully availed themselves of acting in Ohio. But this is where Plaintiff’s

success ends.

          She never claims that her cause of action arose from Defendants’ activities in Ohio.

She does not claim that she attended school, took out loans, paid off loans, or that

Defendants serviced her loans, in Ohio. And Defendants have testified that they have

never serviced Plaintiff’s loans in Ohio.65 Thus, she has not demonstrated her case arises

from Defendants’ activities in the state.

          To the extent that Plaintiff argues that her alleged citizenship in Ohio66 alone would

justify the exercise of jurisdiction, she is wrong.67 Plaintiff has not demonstrated the

constitutional requirements for personal jurisdiction. As such, the Court need not consider

whether Ohio law authorizes personal jurisdiction in this case.68

          Fundamentally, Plaintiff’s choice of forum in this case is a mystery. In fact, she

herself has twice moved to excuse her personal appearance in court because it would

impose an “undue burden for her . . . to travel halfway across the country.”69 No doubt

true, but then why file it here? The Court is perplexed as to why Plaintiff would file suit in

          64
               Doc. 43, Ex. A. Therein, she proposes “adjudicative facts” of such relevance as: “[Betsy] DeVos’ financial ties .
. . illustrate how motivated she is to monetize [the] public education system” and “Ohio is rated the 45 th least affordable
state for college.”
            65
               Doc. 5-3 at ¶ 7.
            66
               Doc. 43 at ¶ 2.
            67
               See Walden v. Fiore, 571 U.S. 277, 283–86 (2014) (holding that, to satisfy due process, the plaintiff’s citizenship
cannot be the defendant’s only case-related connection to the forum state).
            68
               Although, the Court notes Ohio law similarly requires a connection between the cause of action and the state.
            69
               Doc. 21-3 at 1; Doc. 21-2 at 1; Doc. 35.
                                                               -8-
Case No. 1:18-cv-1009
Gwin, J.

an inconvenient forum with no connection to the case. For the stated reasons, the Court

grants Defendants’ second motion to dismiss for lack of personal jurisdiction.

                                                  V. Venue Is Improper

         Defendants also move to dismiss the case for improper venue.70 Venue would be

proper if: (i) a Defendant resided in this district and all Defendants resided in Ohio, (ii) a

substantial part of the facts underlying the case occurred in this district, or (iii) if neither of

the first two avenues is available, any district where there is personal jurisdiction.71 None

of these options are available here. As discussed supra, Defendants do not reside in Ohio,

Plaintiff has not alleged that any part of the case occurred here, and the Court lacks

personal jurisdiction over Defendants. Thus, the Court also grants Defendants’ second

motion to dismiss for improper venue.72

                                         VI.       The Remaining Motions

         The Court turns to the remaining motions. As discussed supra, Defendants’ first

motion to dismiss has been superseded by a new complaint and new motion to dismiss.

As such, the Court denies Defendants’ first motion to dismiss as moot.

         Plaintiff moves for summary judgment arguing that Defendants failed to respond to

discovery requests filed in the state action pre-removal.73 Having concluded that it lacks

personal jurisdiction over Defendants, the Court denies the motion. Plaintiff also moves

the Court to compel discovery and impose sanctions regarding certain discovery requests

filed in this action.74 Similarly, because the Court must dismiss the case, it denies Plaintiff’s


         70
             Doc. 5; Doc. 55.
         71
             28 U.S.C. § 1391(b)(1)–(3).
          72
             28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case lying venue in the wrong division
shall dismiss . . . .”).
          73
             Doc. 20.
          74
             Doc. 54.
                                                             -9-
Case No. 1:18-cv-1009
Gwin, J.

motion as moot.

       For the foregoing reasons, the Court GRANTS Defendants’ second motion to dismiss

for improper venue and lack of personal jurisdiction. It DENIES Defendants’ first motion to

dismiss as moot. And it DENIES Plaintiff’s motions to remand, for summary judgment, and

to compel discovery and impose sanctions.


       IT IS SO ORDERED.


Dated: October 26, 2018                        s/       James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                            -10-
